Title: Subjects of Subjects [January 1768]
From: Franklin, Benjamin
To: 


At the close of 1767 a letter signed “S.N.” in The Gentleman’s Magazine (XXXVII [1767, supplement], 620–21) attacked the nonimportation resolutions passed by the Boston Town Meeting of the previous October. The writer asserted that the resolutions were aimed at ruining British trade and finances and were accompanied by “vain pernicious ideas of independance and separate dominion.” The reply printed below does not attempt to meet what was essentially a commercial argument, but transmutes it into constitutional terms. Although the approach is typical of Franklin, and the signature is one that he had used before, his authorship cannot be definitively established. Verner W. Crane has marshaled extremely strong evidence, however, for ascribing the essay to him (Letters to the Press, pp. 110–12 and notes), and we believe that the doubt about his authorship is negligible.
 
Mr. Urban,
[January, 1768]
Your anonymous correspondent, (See Vol. xxxvii. p. 620.) has declaimed on a subject, which by an unhappy combination of ignorance and obstinacy has become very like a bone of contention between the young and the old provinces of this great commonwealth.
It seldom happens in disputes of any kind but that one side or the other lay the foundations of their arguments on error; it happens more particularly so with your angry correspondent, for whose information I will beg leave to give a short sketch of the British constitution.
The British state or empire consists of several islands and other distant countries, asunder in different parts of the globe, but all united in allegiance to one Prince, and to the common law (Scotland excepted) as it existed in the old provinces or mother country, before the colonies or new provinces were formed. The prince, with a select parliament, or assembly, make the legislative power of and for each province within itself. Where vicinity made it convenient, several islands and provinces were at sundry times consolidated, and represented by one parliament, as the Isle of Wight, Cornwall, Wales, Cheshire, Durham, and Scotland; by which means all Great Britain and its contiguous isles, are unitedly represented in one assembly in parliament. It has not as yet been thought proper to unite Ireland to the old provinces, though lying very near; nor any of the provinces of America, which lie at a great distance. But notwithstanding this state of separate assemblies, the allegiance of the distant provinces to the crown will remain for ever unshaken, while they enjoy the rights of Englishmen; that is, with the consent of their sovereign, the right of legislation each for themselves; for this puts them on an exact level, in this respect, with their fellow subjects in the old provinces, and better than this they could not be by any change in their power. But if the old provinces should often exercize the right of making laws for the new, they would probably grow as restless as the Corsicans, when they perceived they were no longer fellow subjects, but the subjects of subjects.
To illustrate this matter by a comparison; Should it happen, through the revolutions of time, that some future king should make choice of Ireland for his seat of government, and that the parliament of that kingdom, with his majesty’s concurrence, should assume the right of taxing the people of England, would the people of England quietly acquiesce, or implicitly pay obedience to laws made by virtue of such an assumed right? And yet, as there is no law in being to prevent his majesty from making any part of his dominions the seat of his government, the case is by no means foreign to the present question.
The laws made here to tax the Americans affect them as a distinct body, in which the law makers are in no manner whatever, comprehended; whereas the laws made to tax Great-Britain, affect alike every member who gives his concurrence to such law. And hence arises the essential difference between real and virtual representations, so much agitated.
Your correspondent observes, “that we are loaded with 130 millions of debt; great part of which, was contracted by defending the Americans, and therefore that they are bound in gratitude, &c.” Were this argument of weight, and were the right of taxing to follow the obligation of defence, we have expended more than the whole sum on various occasions, in defence of the balance of power on the continent. Will your correspondent for that reason, argue, that Great-Britain has a right of taxing her friends in Germany? Hanover for instance, was formerly said to have cost this nation immense sums for its defence; and Hanover is a district under the obedience of the king of Great-Britain. Will it follow that we have any right to tax Hanover, or that Hanover, in gratitude for the sums we have expended in her behalf, should implicitly give up her ancient rights?
Upon the whole, the point in dispute does not depend on gratitude or defence, but on the right of Englishmen to give their own money with their own consent. While the Americans were in possession of that right, or thought themselves in possession of it, every requisition for that purpose by the king or his ministers was chearfully complyed with; but since that right, by the mistaken policy of one man,  has been brought in question; murmuring and discontent have succeeded, and every artifice is now practiced to withhold sums levied by a new mode; which had they been demanded in the old way, would have been willingly granted. I am, Sir, &c.
A. B.
